Citation Nr: 0906308	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a burn injury to the left 
ankle.

2.  Entitlement to service connection for blood clots of the 
left lower leg.

3.  Entitlement to service connection for left claw toe.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a left leg disability. 

5.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
December 1958.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision, which 
denied claims for service connection for blood clots of the 
left lower leg and left claw toe, continued an evaluation of 
20 percent for service-connected residuals of a burn injury 
to the left ankle, and denied an application to reopen a 
previous denied claim for service connection for a left leg 
disability; and a January 2008 RO decision, which denied a 
claim for service connection for a back disability, to 
include degenerative changes of the lower spine.

Despite any determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a burn 
injury to the left ankle is manifested by complaints of pain, 
stiffness, and limitation of motion.

2.  The Veteran's peripheral vascular disease of his left leg 
is first shown by medical evidence dated more than 1 year 
after the Veteran's discharge from service, and the most 
probative medical evidence of record does not show it to be 
etiologically related to a disease, injury, or event in 
service.

3.  The Veteran is not shown to have a left claw toe that is 
etiologically related to a disease, injury, or event in 
service.
	
4.  By a RO decision dated in August 1989, the Veteran's 
claim for service connection for a left leg disability was 
denied on the basis that the evidence of record did not 
establish a causal relationship between the Veteran's 
service-connected residuals of a burn injury to the left 
ankle and a left leg disability.

5.  Evidence received since the August 1989 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a left leg disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of a burn injury to the left ankle have 
not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 
4.71a, Diagnostic Code 5271, 4.118 (2008).

2.  The Veteran's peripheral vascular disease of the left leg 
was not incurred in or aggravated by active military service 
and may not be presumed to have been incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

3.  The Veteran does not have a left claw toe that was 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).
4.  The August 1989 RO decision denying the Veteran's claim 
for service connection for a left leg disability is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

5.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for a left leg 
disability has not been submitted.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in November 2004, January 2005, April 
2006, and May 2008 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  These letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  Additionally, a March 2006 letter 
described how appropriate disability ratings and effective 
dates were assigned.    

With regards to the Veteran's claims, these letters 
specifically satisfied the elements (2) and (3) of the duty 
to notify, articulated above.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  With specific regard to the first 
element, the Board notes that, in order to satisfy the first 
Pelegrini II element for an increased-compensation claim, 
section 5103(a) compliant notice must meet the following four 
part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the original notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such it does not take the form prescribed 
in that case.  Failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the Veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In November 2004 and April 2006, the RO sent the Veteran VCAA 
letters, which indicated that he should provide evidence 
showing that his service-connected residuals of a burn injury 
to the left ankle had increased in severity.  In addition, 
the Veteran was questioned about his daily life, with regards 
to his service-connected residuals of a burn injury to the 
left ankle, during the course of the January 2005 VA 
examination performed in association with this claim.  The 
Veteran provided statements at this examination in which he 
detailed the impact of his disability on his daily life.  In 
light of the notice given, and the questions asked, the Board 
finds that a reasonable person would have known that the 
evidence needed to show that his disability had worsened and 
what impact that had on his occupation and daily life.  
Furthermore, based on the responses provided by the Veteran, 
the Board finds that he had actual knowledge of the 
requirement, and that any failure to provide him with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the Veteran is 
service connected for residuals of a burn injury to the left 
ankle.  As will be discussed below, this disability is 
currently rated under 38 C.F.R. §§ 4.71a.  Notification of 
the specific rating criteria was provided in the March 2006 
statement of the case (SOC), and May 2008 letters, after 
which, the Veteran was issued a July 2008 supplemental 
statement of the case (SSOC).  

As to the third element, the Board notes that this 
information was provided in the March 2006 letter in which it 
was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and its impact on his employment 
and daily life.  See Vazquez-Flores; Sanders, supra. 

As to the fourth element, the November 2004, January 2005, 
April 2006, and May 2008 letters did provide notice of the 
types of evidence, both lay and medical, that could be 
submitted in support of a claim for an increased rating.  The 
Board finds that the fourth element of Vazquez-Flores is 
satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores is 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

For purposes of evaluating the Veteran's request to reopen 
his claim of entitlement to service connection for a left leg 
disability, the Board observes that in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that with regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the Veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

The Board notes that the January 2005 letter informed the 
Veteran that new and material evidence was needed to 
substantiate his claim to reopen and described what would 
constitute such new and material evidence.  This letter 
indicated that the Veteran had previously been denied service 
connection for left leg muscle atrophy and was notified of 
this decision on August 2, 1977.  The Board notes that, 
subsequent to this decision, the Veteran was again denied 
entitlement to service connection for a left leg disability 
in a July 1978 Board decision on the basis that his left leg 
disability was not causally related to his service-connected 
residuals of the left ankle burn.  In the April 2005 rating 
decision, the RO indicated that the Veteran was denied 
service connection for a left leg disability in a July 1978 
Board decision, which upheld the prior July 1977 RO decision 
(of which, the Veteran was notified on August 2, 1977), and 
that, in order to reopen his claim, the Veteran must submit 
evidence reflecting that a left leg disability, to include 
muscle atrophy, was incurred in or aggravated by military 
service.  The Board notes that the Veteran was actually 
denied service connection for a left leg disability even more 
recently in an August 1989 rating decision for the same 
reason.  Although the January 2005 letter and the April 2005 
RO decision did err by identifying the last final denial of 
service connection for a left leg disability as decisions 
other than the August 1989 RO decision, the Board believes 
that this error was harmless as the Veteran was told that the 
claim was previously denied, it was explained why the claim 
was originally denied on the merits, the Veteran was told of 
the need to submit new and material evidence to reopen the 
claim, and a subsequent SOC was issued.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided a VA examination, which addressed 
his claims for service connection for blood clots and left 
claw toe in November 2006.  The examiner reviewed the claims 
folder.  The Board finds this examination report and opinions 
to be thorough and complete.  Therefore, the Board finds this 
examination report and opinions are sufficient upon which to 
base a decision with regards to these claims.  

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with an examination for his 
residuals of a burn injury to the left ankle in January 2005.  
There is no objective evidence indicating that there has been 
a material change in the severity of this disability since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2008).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The Board finds this examination report to be thorough and 
consistent with contemporaneous medical records.  Thus, the 
Board concludes that the examination in this case is adequate 
upon which to base a decision with regards to this claim. 

With regards to the Veteran's application to reopen his 
previously denied claim for service connection for a left leg 
disability, VA's responsibility to assist the Veteran extends 
to requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the 
claim is not reopened, and VA has no further duties to the 
Veteran with respect to that particular claim.  VA does not 
have a duty to provide the Veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2008).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the Veteran of the information and evidence needed 
to substantiate his claim to reopen.  Since no new and 
material evidence has been submitted in conjunction with the 
recent claim, an examination is not required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and peripheral vascular disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008).  
This includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).
The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

As an initial matter, the Board notes that it appears that 
the Veteran's original claim for service connection for a 
left leg disability was construed as a claim for secondary 
connection, in relation to his service-connected residuals of 
a burn injury of the left ankle.  In the claim currently on 
appeal, however, the Veteran appears to be asserting that his 
left leg disability is a direct result of the in-service burn 
injury, and not secondary to the service-connected residuals 
of the burn injury of his left ankle.  The Board notes, 
however, that in Schroeder v. West, the Federal Circuit 
concluded that a "claim" should be defined broadly as an 
application for benefits for a current disability.  212 F.3d 
1265, 1269 (Fed. Cir. 2000); see also Rodriquez v. West, 189 
F.3d 1351, 1353 (Fed. Cir. 1999).  The Court applied this 
definition of a "claim" in Bingham v. Principi, 18 Vet. 
App. 470, 474 (2004), holding that "direct and presumptive 
service connection are, by definition, two means (i.e. two 
theories) by which to reach the same end, namely service 
connection," and that it therefore "follows logically that 
the appellant, in seeking service connection ... did not file 
two separate claims" but rather one claim.  Id.  In Roebuck 
v. Nicholson, 20 Vet. App. 307 (2006), the Court held that 
although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  Especially of 
note is the issue of finality.  In Bingham, the Federal 
Circuit delineated an additional distinction between claims 
and theories when considering the question of finality.  It 
held that, pursuant to 38 U.S.C. § 7104(b), "finality 
attaches once a claim for benefits is disallowed, not when a 
particular theory is rejected."  421 F.3d at 1348-49.  
Accordingly, the initial denial of the Veteran's claim of 
entitlement to service connection for a left leg disability 
encompassed both direct and secondary service connection, 
regardless of any assertions made by the Veteran.  See 
Bingham, supra; Roebuck, supra.  As such, the Board will not 
view the Veteran's recent contentions as a new claim.  The 
Veteran must still submit new and material evidence in order 
to reopen his claim.

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a burn injury to the left 
ankle.

In a April 2005 rating decision, the RO continued an 
evaluation of 20 percent under Diagnostic Code 5271 for the 
Veteran's service-connected residuals of a burn injury to the 
left ankle.  The Veteran seeks a higher rating.

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2008).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  

Diagnostic Code 5271 specifically applies to limitation of 
motion of the ankle.  This diagnostic code provides a 10 
percent rating for symptomatology reflective of disabilities 
with moderate limitation of motion and a 20 percent rating 
for disabilities involving marked limitation of motion.  A 20 
percent is the maximum evaluation provided under Diagnostic 
Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2008).  According to Plate II of the Schedule for Ratings 
Disabilities, normal dorsiflexion of the ankle is zero to 20 
degrees; and normal plantar flexion is zero to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2008).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board notes that the Veteran's service-connected 
residuals of a burn injury to the left ankle disability is 
currently rated at 20 percent.  This is the maximum 
evaluation allowed under Diagnostic Code 5271.  As such, an 
increased rating cannot be afforded under this diagnostic 
code. 

The Board has reviewed the remaining diagnostic codes 
relating to ankle disabilities.  However, the claims folder 
contains no medical evidence indicating that the Veteran's 
left ankle disability is manifested by ankylosis, ankylosis 
of the subastragalar or tarsal joint, malunion of the os 
calcis or astragalus, or astragalectomy.  As such, an 
increased rating cannot be assigned under Diagnostic Codes 
5270-5274.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 
(2008). 

Additionally, the Board notes that scars or burns are 
typically rated under 38 C.F.R. § 4.118, schedule of ratings-
skin.  However, the Veteran has been noted on more than one 
occasion in the medical evidence of record as having no 
residual scarring or skin discoloration related to the burn 
injury.  See VA examination reports, January 2005 and 
November 2006; VA consultation note, April 2005.  As such, an 
increased rating would not be warranted under the rating 
schedule for the skin.    

With regards to assigning a higher disability rating 
according to 38 C.F.R. § 4.40 and 4.45, the Board notes that 
the Veteran has complained of pain, stiffness, fatigability, 
and lack of endurance of the left ankle.  See VA examination 
reports, January 2005 and June 2008.  However, at the 
November 2006 VA examination, it was specifically noted that 
there was no additional limitation due to weakness, fatigue, 
or lack of endurance following repetitive motion.  
Additionally, while it was noted in the June 2008 VA 
examination report that the Veteran experiences increased 
pain upon repetitive motions, it was also noted that the 
Veteran has a dorsiflexion range of motion of 0 to 15 degrees 
and a plantar flexion range of motion of 0 to 30 degrees.  As 
the Veteran is already being compensated for marked 
limitation of motion, the Board finds that the Veteran is 
adequately compensated with his current 20 percent rating, 
and that additional compensation need not be assigned 
according to 38 C.F.R. §§ 4.40 or 4.45.  See also Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (holding that, because a 
veteran was already receiving the maximum rating available 
for limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 did not allow for a higher evaluation).

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's residuals of a burn 
injury of the left ankle have not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, as discussed above; have 
not necessitated frequent periods of hospitalization; and 
have not otherwise rendered impractical the application of 
the regular schedular standards utilized to evaluate the 
severity of the disability.  The Board notes that the Veteran 
indicated at the November 2006 VA examination that he took 
retirement early due to his ankle.  However, at the January 
2005 VA examination report, it was noted that the Veteran 
retired in 1992 after working for 36 years as a 
transportation clerk, and no indication was made in this 
examination report that this retirement was related in any 
way to his left ankle condition.  Furthermore, there is no 
evidence of any or symptoms or manifestations beyond those 
contemplates by the rating criteria, and the specific 
clinical findings noted on examination do not suggest a 
degree of disability that would result in marked interference 
with his past employment.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, supra.

2.  Entitlement to service connection for blood clots of the 
left lower leg.

The Veteran is seeking entitlement to service connection for 
blood clots of the left lower leg, which he believes are a 
result of his in-service burn injury to his left ankle.  See 
Claim, November 2004.

A review of the Veteran's service treatment records reflects 
that the Veteran burned his ankle in May 1957.  (The Board 
acknowledges that this treatment record indicates that he 
burned his right ankle.  However, it was later determined 
that it was, in fact, his left ankle that suffered the injury 
and this note was recorded in error.  Service connection was 
subsequently awarded for residual disability in the left 
ankle, as discussed in detail above)  There is no indication 
in the service treatment records, however, of any in-service 
complaints, treatment, or diagnosis of blood clots in the 
lower left extremity or a vascular disease of any kind.   

A review of the current medical evidence of record reflects 
that the Veteran has a current diagnosis of peripheral 
vascular disease of the left lower extremity.  See VA 
treatment record, May 2005.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  

In November 2006, the Veteran underwent a VA examination.  
The examiner reviewed the claims folder and noted the 
Veteran's assertion that he has blood clots due to a second 
degree burn of the left ankle.  He also noted the Veteran's 
contention that his symptoms began in 1958 following the burn 
injury.  Upon examination, the examiner diagnosed the Veteran 
with peripheral vascular disease of the left and the right 
lower extremity.  He concluded, however, that the peripheral 
vascular disease is not secondary to the second degree burns 
of the left ankle.  In support of this opinion, the examiner 
noted that the Veteran's peripheral vascular disease is not 
unique to his left leg but is bilateral.  While the examiner 
noted that the condition is more severe in the left leg, 
there is no medical evidence to support the Veteran's theory 
that the second degree burn of the lateral ankle could cause 
peripheral vascular disease.  There were also no scars or 
skin discoloration found that was related to the burn.   

The Board believes these finding by a competent health care 
specialist to be the most probative evidence of record.  As 
there is no contrary competent evidence of record indicating 
that the Veteran had blood clots or a vascular disease in 
service, and no competent medical opinion has related his 
peripheral vascular disease to service, his in-service burn 
injury, or his residuals of a burn injury, the Veteran's 
claim must fail on a direct and a secondary basis. 

With regards to establishing service connection on a 
presumptive basis, the claims folder contains no medical 
evidence indicating that the Veteran was treated for, 
diagnosed with, or complained of peripheral vascular disease 
within 1 year following his discharge from service.  As such, 
service connection cannot be established on a presumptive 
basis.  

The Board has considered the Veteran's lay contentions that 
he has a current blood clot disorder as the result of an in-
service burn injury to his left ankle.  However, no medical 
evidence has been submitted to support this contention.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge, including a history of pain and other 
symptoms in his lower extremities.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, even where 
a Veteran asserts continuity of symptomatology since service, 
medical evidence is ultimately required to establish a nexus 
between the continuous symptomatology and the current claimed 
condition, particularly, whereas here, service connection has 
been established for separate and distinct disability.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Therefore, as there is no medical evidence of record 
indicating that the Veteran had blood clots or a vascular 
disease in service or within 1 year of discharge from 
service, no competent medical opinion has related his 
peripheral vascular disease to service or to his residuals of 
a burn injury, and the only competent medical opinion of 
record has, in fact, specifically indicated that the 
Veteran's current vascular disease is not related to the in-
service burn injury to his left ankle, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

3.  Entitlement to service connection for left claw toe.

The Veteran is seeking entitlement to service connection for 
left claw toe.  Specifically, the Veteran has asserted that 
he has left claw toe as a result of an in-service burn injury 
to his left ankle.  See Claim, November 2004.

As noted above, a review of the Veteran's service treatment 
records reflects that the Veteran burned his ankle in May 
1957.  There is no indication in the service treatment 
records, however, of any in-service complaints, treatment, or 
diagnosis of left claw toe.  Additionally, a review of the 
claims folder does not reflect that the Veteran has a current 
diagnosis of left claw toe or currently receives medical 
treatment for left claw toe.  

The Board acknowledges that the Veteran was noted in an 
August 1976 private treatment record as having claw-toe 
deformity.  See Bone and Joint Surgeons, Inc. treatment 
record, August 1976.  No treatment for or diagnosis of claw 
toe has been noted since this time.  Additionally, at the 
November 2006 VA examination, the examiner specifically noted 
that there is no evidence of claw toe and that the toes of 
both feet showed normal mobility on active and passive 
motion.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claim, the greater weight of competent medical 
evidence of record does not show the Veteran to have a 
current diagnosis of left claw toe.  Certainly, the Board has 
considered the 1976 medical record containing a diagnosis, 
and the Board acknowledges that this finding is entitled to 
some probative weight.  However, the Board places much 
greater weight on the results of the more recent VA 
examination, which was specifically intended to clarify the 
current nature and severity of any disabilities present in 
the left lower extremity.  Without a current diagnosis, there 
may be no service connection for this claimed disability on 
either a direct or a secondary basis.  

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a left leg disability. 

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
left leg disability.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
not been submitted.  

The Board notes that the Veteran was initially denied service 
connection for a left leg disability in a July 1977 RO 
decision.  Rating actions are final and binding based on 
evidence on file at the time the claimant is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2008).  The claimant has one year from 
notification of an RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) 
(2008).  The Veteran appealed the July 1977 rating decision 
within one year of notification.  In July 1978, the Board 
issued a decision with regards to this issue.  The Veteran 
was notified of the July 1978 Board decision via a July 25, 
1978, letter.  He did not file a timely appeal.  Therefore, 
the July 1978 Board decision became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  More recently, the Veteran was denied 
service connection for a left leg disability in an August 
1989 rating decision.  The Veteran was notified of this 
decision via an August 7, 1989, letter.  He did not file a 
timely appeal.  Therefore, the August 1989 rating decision is 
final.  In order to reopen a claim which has been denied by a 
final decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the August 1989 denial was that there was no 
evidence subsequent to the Board decision establishing a 
causal relationship between the Veteran's service-connected 
residuals of a burn injury of the left ankle, and his claimed 
disability of the left leg, including both the hip and the 
knee.  At the time of this denial, service treatment records, 
VA and private medical records, and statements submitted by 
the Veteran, were considered. 

The new evidence submitted since this denial consists of the 
Veteran's statements, VA medical records, and duplicate copes 
of private medical records previously submitted.

With regards to the private treatment records submitted since 
the August 1989 rating decision, the Board notes that these 
records were already submitted and considered by a previous 
final rating decision or final Board decision.  As such, 
these records are not new, in that they are merely 
duplicative copies of previously submitted private treatment 
records and will, thus, not be considered new and material 
for the purpose of reopening this claim. 

With regards to the Veteran's VA medical records, the Board 
notes that these records document treatment and diagnoses of 
degenerative arthritis of the left knee with chronic left 
knee arthralgias, and degenerative arthritis of the left hip 
with chronic left hip arthralgias.  See VA medical record, 
May 2008; VA examination report, June 2008.  No indication, 
however, is made in any recently submitted medical records or 
VA examination reports of a causal relationship between the 
Veteran's in-service burn injury to his left ankle or 
service-connected residuals of a burn injury of the left 
ankle and a current left leg disability.  Thus, while this 
evidence is new, it is not deemed to be material in that it 
does not relate to an unestablished fact necessary to 
substantiate the claim.  Therefore, no reasonable possibility 
of substantiating the claim has been shown and these records 
will not be considered new and material for the purpose of 
reopening this claim.

With regards to the Veteran's lay statements asserting that 
he has a left leg disability as the result of an in-service 
burn to his left ankle, the Board finds that these statements 
are duplicative of evidence previously submitted, as the 
Veteran has repeatedly asserted that he has a left leg 
disability as the result of a burn injury suffered during his 
active duty.  Therefore, this evidence cannot be considered 
new in that it essentially duplicates evidence that has 
already been considered by the RO and the Board in previous 
final decisions.  Thus, the Veteran's statements are not 
deemed to be "new and material evidence" as they do not 
raise a reasonable possibility of substantiating the claim.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

Although the Board is sympathetic to the Veteran's health 
difficulties, no new and material evidence has been received 
sufficient to reopen his claim.  Until the Veteran meets the 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a burn injury to the left 
ankle is denied.

Entitlement to service connection for blood clots of the left 
lower leg is denied
Entitlement to service connection for left claw toe is 
denied.

As new and material evidence has not been received regarding 
the claim of entitlement to service connection for a left leg 
disability, the Veteran's claim is not reopened, and the 
appeal is denied.


REMAND

The Board notes that, in a January 2008 rating decision, the 
RO denied the Veteran's claim for service connection for a 
back disability, to include degenerative changes of the lower 
spine.  The Veteran submitted a statement in February 2008 in 
which he disagreed with the denial of this claim.  The 
Veteran was not afforded a SOC addressing this issue.  The 
claim must now be remanded to allow the RO to provide the 
Veteran with an appropriate SOC on this issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  The issue will be returned to the Board after issuance 
of the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC as 
to the issue of entitlement to 
service connection for a back 
disability, to include 
degenerative changes of the lower 
spine.  The Veteran should be 
informed that he must file a 
timely and adequate substantive 
appeal in order to perfect an 
appeal of this issue to the 
Board.  If a timely substantive 
appeal is not filed, the claim 
should not be certified to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


